Citation Nr: 1452934	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals, right leg fracture (mid-shaft tibia) and progressive right knee strain/arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from January 1963 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for the service-connected residuals, right leg fracture (mid-shaft tibia), progressive right knee strain/arthritis.  The San Diego RO currently has jurisdiction over the file.

FINDING OF FACT

The Veteran's service-connected residuals, right leg fracture (mid-shaft tibia), progressive right knee strain/arthritis is manifested by extension to 0 degrees, limitation of flexion to 110 degrees, with pain at 110 degrees, and functional loss due to chronic pain, flare-ups, atrophy of the right thigh, and right leg weakness.


CONCLUSION OF LAW

Giving the benefit of any doubt to the Veteran, the criteria for a 20 percent rating, for the service-connected residuals, right leg fracture (mid-shaft tibia), progressive right knee strain/arthritis, have been approximated.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2010 that fully addressed the notice elements in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In addition, in this letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  In that regard, the RO has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Veteran underwent VA examinations in February 2011 and February 2014 which included a history obtained from the Veteran, and in each case, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  Although the February 2014 VA examination did not include a review of the claims folder, the Board notes that the examiner elicited a detailed medical history from the Veteran and provided a current assessment of the severity of the Veteran's service-connected right leg/knee disability.  The VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Factual Background

Service treatment records show that in December 1964, in a karate match, the Veteran sustained a nondisplaced fracture of the right tibia, with no artery or nerve involvement.  An x-ray dated in June 1965 showed the fracture was well healed.  By September 1966 rating decision, the RO granted service connection for residuals of fracture of the right leg, but assigned a 0 percent rating.  

An MRI of the right knee dated in December 2010 revealed severe patellofemoral arthritis suggestive of calcium pyrophosphate arthropathy; partial remote posterior cruciate ligament tear; irregular anterior cruciate ligament; and mild subcutaneous edema in the leg; and the images of the tibial and fibular shafts were unremarkable.



Over the course of the appeal, the nature of the Veteran's service-connected right leg/knee disability has been recharacterized, with most recently the disability characterized as set forth on the first page.  

On a VA examination in February 2011, the Veteran reported that due to the right leg fracture in service causing weakness, his knee continues to deteriorate.  He reported that the right thigh initially atrophied due to being in a cast for four months and that the leg/knee function had never fully recovered.  He reported flare-ups as often as 3 times per day that lasted for an hour, with the severity level of 8 out of 10.  He reported that flare-ups were precipitated by physical activity and resulted in functional impairment, including being unable to stand for long periods of time, and that flare-ups were alleviated by rest, Ibuprofen, a knee brace, and elevating the leg.  He also claimed he experienced the following symptoms: weakness, stiffness, and heat.  He denied experiencing redness, fever, giving way, debility, swelling, locking, abnormal motion, or drainage.  With regard to work, the Veteran contended he usually had to stand work 4-5 hours per day, but in the past year he could only work 2-3 hours a day due to the pain and discomfort in his right leg.  

Objective examination showed he had a normal gait and that he wore a right knee brace due to pain.  Examination of the right knee showed tenderness and crepitus, but no signs of edema, instability, subluxation, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  Range of motion testing on the right knee showed that extension was to 0 and flexion was 120, with pain at 110 degrees.  The examiner noted that the Veteran's right knee joint function was not additionally limited by pain, fatigue, weakness, lack or endurance, or incoordination after repetitive  used.  Further, all ligament and meniscus stability tests in the right knee were within normal limits.  The diagnosis was right knee strain and right leg periarticular osteopenia.  

In a statement dated in September 2011, the Veteran reported that his right leg/knee disability had gotten worse since service to the point where the VA awarded him compensation for a back condition in June 2011.  He contended that over the past 18 months, his right leg/knee condition had reached a point where he had to wear a VA supplied leg brace almost daily and where his ability to work had been limited because he could not stand for the same amount of time as in the past.  

VA treatment records showed that in March 2012, the Veteran requested a replacement knee stabilizer brace for his right knee.  An x-ray dated in August 2012 showed mild degenerative changes of the right knee.  In September 2012, the Veteran reported that he had weakness and atrophy in the right leg and difficulty walking.

In a statement dated in August 2012, the Veteran reported he had had a substantial increase in the level of disability of his back and right leg/knee which required him to seek outside medical care.  He was prescribed 4 weeks of rehabilitation therapy.

VA treatment records showed that in June 2013 the Veteran underwent injections which improved his knee pain to a level of 3 out of 10.  Examination of the right knee showed crepitus, but no swelling, redness, or warmth.  An MRI of the right knee dated in June 2013 showed severe patellofemoral arthritis and partial remote PCL tear.  

A VA examination of the back in August 2013 showed normal muscle strength on knee extension, no atrophy, and a normal reflex exam of the knee.

A VA treatment record dated in January 2014 showed that the Veteran reported his medial right knee joint pain was currently 5 out of 10 on the pain scale, but at its worse was at a 7.  He reported stiffness in the right knee.  He wore a right knee brace as needed.  He denied giving way or buckling of the knee.  Examination of the right knee showed no laxity, a positive patellar grind,  no pain with varus/valgus stress, no effusion, warmth or redness, positive crepitus, and no medial or lateral joint line tenderness on palpation.  Examination also revealed normal strength in the lower extremities.  

On a VA examination in February 2014, the diagnosis was right knee osteoarthritis.  The Veteran reported he was currently having injections at VA and had physical therapy 2 to 3 times, but indicated this only gives him temporarily relief.  He reported that increased activity, walking long distances, particularly downhill or downstairs, caused his condition to flare up, increased pain to 8 out of 10, and decrease range of motion by 40-50 degrees on flexion.  The examiner was unable to confirm or deny this information, noting he did not examine the Veteran during flare ups.  The Veteran reported he was unable to run, jog, jump, squat, or participate in sports.  

Objective examination revealed right knee flexion ended at 110 degrees, with pain at 110 degrees and right knee extension was to 0 degrees.  The examiner noted that the Veteran had functional loss, functional impairment, or additional limitation of ROM of the knee and lower leg after repetitive use, and noted the following contributing factors: less movement than normal, weakened movement, pain on movement, and tenderness or pain on palpation.  It was noted that his right knee/leg exhibited full muscle strength (5/5) and no instability, subluxation, or dislocation.  He used a straight cane in right hand for knee pain for long walks.  An x-ray revealed tricompartmental osteoarthrosis which is moderate-severe in the patellofemoral compartment with mild lateral subluxation of the patella.  It was noted that the Veteran's right knee/leg disability affected his ability to work. 

In a statement dated in April 2014, the Veteran reported that the VA examination in February 2014 did not mention the "measured atrophy" of his right thigh muscle, as measured by the doctor, and the resulting weakness this had caused his right leg.  

III. Analysis 

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected right leg/knee disability.  His disability, characterized as residuals, right leg fracture (mid-shaft tibia) and progressive right knee strain/arthritis, has been assigned a 10 percent rating under Diagnostic Code 5262.  

Pursuant to DC 5262, malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; and malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent.  Malunion of the tibia and fibula with marked knee disability is rated 30 percent disabling.  38 C.F.R. § 4.71a , DC 5262.  The Board notes, however, that the record does not show that the Veteran's service-connected right leg/knee disability has manifested malunion of the tibia and fibula.  

Considering other applicable diagnostic codes, the Board notes that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the joint is affected by limitation of motion but the limitation of motion is noncompensable under the appropriate diagnostic code, a 10 percent rating applies for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Full range of motion of the knee is from 0 degrees to 140 degrees in flexion and extension.  38 C.F.R. § 4.71, Plate II.  The appropriate diagnostic codes for range of motion of the knee are Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides that a 10 percent rating is assigned when flexion of the leg is limited to 45 degrees; a 20 percent rating is assigned when flexion of the leg is limited to 30 degrees; and a 30 percent rating is assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261 provides for a 10 percent rating when there is extension of the leg limited to 10 degrees.  A 20 percent rating when there is extension of the leg limited to 15 degrees.  A 30 percent rating is for assignment when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The record reflects that the Veteran's service-connected right leg/knee disability encompasses osteoarthritis, and that the Veteran has consistently complained of pain, limited movement, weakness, and stiffness in the right knee, and that the right knee pain is increased with walking, standing, and any physical activity.  The record reflects that on VA examination in 2011, active range of motion of the right knee was from 0 to 120 degrees, and in 2014 was from 0 to 110 degrees.  Accordingly, based on those objective findings, the criteria for an increased, 20 percent, rating under Diagnostic Code 5261 and Diagnostic Code 5260 have not been met.  

The record reflects however, that the Veteran also experiences ongoing right knee pain, weakness in the right leg, and functional loss due to frequent flare-ups of more severe pain.  He has also reported atrophy of the right thigh, however, muscle strength has remained normal.  Nonetheless, with consideration of the Veteran's complaints, symptoms, functional loss, and clinical findings of record, in conjunction with the factors set out in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran's service-connected right leg/knee disability more nearly approximates the criteria for a 20 percent schedular rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A higher rating of 30 percent would require a showing of ankylosis, extension limited to 20 degrees, flexion limited to 15 degrees, malunion of the tibia and fibula with marked knee disability, or severe instability or subluxation of the left knee, none of which has been shown by the objective medical evidence of record. 38 C.F.R. § 4.71a , Diagnostic Codes 5256, 5257, 5260, 5261, 5262.  

With regard to a separate rating for instability or subluxation, the Board notes that the Veteran has repeatedly denied any such complaints, including denying the knee gives way.  While he wears a knee brace, it is clear that he wears this for relief of his right knee pain.  Moreover, objective examination has repeatedly shown no subluxation, instability, or laxity of the right knee.  Accordingly, the Board finds that the objective medical evidence of record is insufficient to grant a separate rating for instability of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, and as provided for in the applicable General Counsel Opinions. VAOPGCPREC 23-97, July 1, 1997; VAOPGCPREC 9-98, August 14, 1998. 

In summary, for reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that a 20 percent schedular rating is warranted for the Veteran's service-connected right leg/knee disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

A 20 percent rating for residuals, right leg fracture (mid-shaft tibia) and progressive right knee strain/arthritis is granted, subject to the rules governing the payment of monetary awards. 

REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for a right knee disability and a thoracolumbar spine disability. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

2.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


